Case 2:20-cv-00107-BSM-JTR Document 1 Filed 05/21/20 Page 1 of 4

— United States Destetet Court _shitao.
_ epiibacd Shea And. Aauol ld Coucthouse.
EASTERN DISTRI RRRANSAS S GOO W.. Ca pi cdl A ue

May 21202000 Suite A- 149 :
ay « Rock, at A... Faael- 32345

 

 

 

 

 ABO- Cu-10F -BS0-57R |
Dena k He waralale Fedoza|. dudge,
Moen “ Pe 4) leew Ke urnedin (a he

 

 

 

_ ale ASe.. witha. Hs me Conliveamentt A due! ore
te the. Covid LG Virus. fe _

 

 

 

Released “Hoocn Qual Ce ‘chou Lave

Cour ‘d LG Views. oan hom- plaw cs.
[ested belous

 

 Ropwausc. Hy D2 Asef thuasdiay, ene
Lends, The dor /8oF paloased — |
co __AMNe:- MV Anes. ford te. home. Lon ine ment C
— 00 A UT moth sen tence Thatts

 

 

ri

 

less thaw 06% oChistim ea
HT mo atl Seatewe Ces. Andi ts.AOw

See ising bn An Apbradoroalt with. his. _t en .

wih CA. the stole of Niag (ALA, Se we

NE ENO LE | he SOB. pule CS Sali J.
This case assigned to District ct Judgg
"and to Magistrate Judge — .

    
 

 

 
Case 2:20-cv-00107-BSM-JTR Document1 Filed 05/21/20 Page 20

 

ew Leslie Tow Asin, S0%03-0%6,A

Fedotud juacacte ee. LA AL Ss gh ye ol

oF ea a Ree9: 43 ipeed Cc bn bere Sn . _

   

ant wit DoOF,, a have

Cake Docks

 

heen On AN othas, ow. du hel leACA Ubeteerel) Bi t—

“F sone ent
ta tty. Ch Aad. Spo. oil ylol ysis: oft 45/3: tw Oh,

_A tine: tk yk lse heave low ex baele LSIUES s Ale.

 

 

ve ny Med HOC, al Athen] op). —Ewwil L pela serene nee

_ going to. wooek. 1A A, Trae Sarts Slow shop.

—Approtiautely” AE Aa. Autecion ship

A ifabested spradylolysir. suspected « tdith

f4

 

ef LS / S42 cluding Sevece. dise, __ a

 

Spree Aihd

At LS/SL.. a Deowtwie. eo hur e

DLUELE- “heedrcl, eS that daston. hoes 7

 

ADalerd to Wty. oshecphytes. oe

thactimes E have 26D¢ acd Kbnioned)

7 Alowost et eet toc nn een nn enn te wen ne

 

 

Eula a place he 5
wy. S32 dealt Awa. Whee Deet

, cumploy uucast . which would. bo.

  

 

S_ oe OMe Of say specialt Css

 

 

ce 5 _ “thew = - r sete en
gehen A. Tut. immediate ut LY le Ga
Case 2:20-cv-00107-BSM-JTR Document1 Filed 05/21/20 Page 3 of 4

 

 

 

 

have Ae id pite- Uf 5 -wte Last
Wy yeas ; Ara Awialta- violet - at LC meot

the! ALO uipe Berk hut the porx/ pop

 

 

have listed Ga bese Cons Cwemtavd

Famed: tye Relesse dus. aby othe Covid ( a.
Views,

 

 

 

 

 

_As of ede bclzld, the pase) —
hn Forse st ait, Abe Wow WAS Aw

' . % plus, foie pede.
of “ta Lecks: aa “ol dhe -Govid 17 Views.

 

 

 

 

 

 

 

 

 

 

 

 

Oo eo ROM

Lalo toe Olamans

 

Fé Fog aast a ty- le cof
- iEe Bex GIoO

 

 

7133

 

 

 

 

 
Case 2:20-cv-00107-BSM-JTR Document1 Filed 05/21/20 Page 4 of 4

C [wees 1 esl t oe

OWE s-"" bcs
coe pecanh OO -Lou .
re Ce ieee

RQ, ASS
Bee ry j it

 

em BS

» Ashe peas ‘
Re }. Cape ste { pus phe

“SA wle Ac jd¢
\ vile Cock Ab a)

is igh! Vadis Wl phy

39° {~~ 4 3 5°

golhtbttedittihaberh te
